Order entered July 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00769-CV

                 FOR THE BEST INTEREST AND PROTECTION OF E.M.

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. MI-14-01851

                                        ORDER
       We GRANT appellant’s July 2, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than July 28, 2014. Because this is an accelerated appeal

from an order of commitment, no further extensions will be granted absent exigent

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE